— In an action to recover damages for personal injuries, etc., predicated upon alleged dental malpractice and lack of informed consent, the defendant appeals from an order of the Supreme Court, Kings County (Levine, J.), dated December 13, 1988, which, inter alia, granted the plaintiffs’ motion pursuant to CPLR 5015 to vacate the dismissal of the action and restore it to the Trial Calendar.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court properly exercised its discretion by granting the plaintiffs’ motion pursuant to CPLR 5015 to vacate the dismissal of the action and to restore the matter to the Trial Calendar. The plaintiffs submitted a reasonable explanation for their conduct which led to the dismissal of the action and an affidavit of merit from a dentist establishing the existence of a meritorious claim (cf., Scopino v St. Joseph’s Hosp., 142 AD2d 569). Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.